                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

 IN RE:                                           )
                                                  )
 Gregory Scott Warren,                            )   CASE NO. 18-81847-CRJ7
 SSN: xxx-xx-0233                                 )
                                                  )
          Debtor.                                 )   CHAPTER 7


      BANKRUPTCY ADMINISTRATOR'S RECOMMENDATION THAT THE
     DEBTOR’S APPLICATION TO EMPLOY JOSH O’NEAL AND THE FIRM OF
        O’NEAL AND KILGO, AS SPECIAL COUNSEL NOT BE APPROVED

         Comes now the United States Bankruptcy Administrator for the Northern District of
 Alabama, by and through the undersigned counsel of record, and regarding the Application to
 Employ JOSH O'NEAL AND THE FIRM OF O'NEAL AND KILGO as Special Counsel
 filed by the Debtor, states as follows:

          1.     The Debtor seeks to employ a professional pursuant to 11 U.S.C. §327 to
                 represent the Debtor in a Worker’s Compensation Act claim and a claim for
                 damages for wrongful termination. (Doc. #14).

          2.     The Trustee filed his Report of No Distribution on August 6, 2018. On October
                 10, 2018, an Order Discharging the Trustee and Closing the Case was entered.

          3.     On February 14, 2019, the Debtor filed a Motion to Reopen the case and on
                 March 5, 2019, the case was reopened. No trustee has been appointed in the
                 reopened case.

          4.     Pursuant to 11 U.S.C. §327, the trustee is granted authority to employ an attorney
                 to act as special counsel. The Bankruptcy Code does not grant Chapter 7 debtors
                 the power of a trustee to employ special counsel for the estate.

          5.     Therefore, the Bankruptcy Administrator recommends that the Debtor’s
                 application to employ Special Counsel not be approved as filed.

         WHEREFORE, these premises considered, the Bankruptcy Administrator recommends
 that the Debtor’s application to employ special counsel not be approved.

          Respectfully submitted 11 March 2019.

                                               J. THOMAS CORBETT
                                               United States Bankruptcy Administrator for the
                                               Northern District of Alabama



Case 18-81847-CRJ7         Doc 23    Filed 03/11/19 Entered 03/11/19 12:08:05            Desc Main
                                    Document      Page 1 of 2
                                             BY:     /s/ Richard M. Blythe
                                                     Richard M. Blythe
                                                     Assistant U.S. Bankruptcy Administrator
                                                     Alabama. Bar ID: ASB-3199-B52R

 OF COUNSEL:
 United States Bankruptcy Administrator
 Northern District of Alabama
 Seybourn H. Lynne Federal Building
 Post Office Box 3045
 400 Well Street NE, Room 236
 Decatur, Alabama 35602
 (256) 340-2740

                                 CERTIFICATE OF SERVICE

         I hereby certify that on 11 March 2019, I have served a copy of the foregoing on the
 parties listed below by depositing the same in the United States Mail, postage prepaid and
 properly addressed, or if the party being served is a registered participant in the CM/ECF System
 for the United States Bankruptcy Court for the Northern District of Alabama, service has been
 made by a "Notice of Electronic Filing" pursuant to FRBP 9036 in accordance with subparagraph
 II.B.4. of the Court's Administrative Procedures.

 Tazewell Shepard, Esq., Via email at taze@ssmattorneys.com

 Josh O'Neal, Esq., Attorney for Debtor Via CM/ECF electronic joneal@onealkilgolaw.com

                                             /s/ Richard M. Blythe
                                             Richard M. Blythe
                                             Assistant U.S. Bankruptcy Administrator




Case 18-81847-CRJ7        Doc 23    Filed 03/11/19 Entered 03/11/19 12:08:05           Desc Main
                                   Document      Page 2 of 2
